 



Exhibit 10.1.23
LONG-TERM INCENTIVE AWARD
Date of Award:                     
Number of Targeted Performance Shares Awarded: xx,xxx
Recipient
Dear:
     We are pleased to inform you that as an executive of Terra Industries Inc.
(“Terra”) or a Subsidiary thereof, you have been awarded, under the Stock
Incentive Plan of 2002 (the “Plan”), the number of Performance Shares set forth
above, subject to certain restrictions, terms and conditions set forth in this
letter and in the Plan. Terra Common Shares may be issued to you in the future
for the “Performance Shares” granted to you if Terra achieves certain financial
results described below in paragraph 1.
     1. The number of Performance Shares shown above represents the targeted
amount. You will be awarded Terra Common Shares equal to between 0% and 200% of
the targeted number of Performance Shares, less applicable taxes, based on
Terra’s annualized average return on capital employed (“ROCE”) described as
follows:
     a. The ROCE period will be the thirty-six month period ending [DATE]
(referred to hereafter as the “Period”).
     b. The return amount, or numerator of the calculation, will be the
annualized average of the sum of Income from Operations for the Period, adjusted
for any charges or credits the Compensation Committee deems unusual, reduced by
35% representing normal income tax expense.
     c. The capital amount, or denominator of the calculation, will be the
average of the amounts reported on the twelve Terra quarterly balance sheets for
the Period for the following items: Common shareholders and preferred
shareholders equity, short and long-term debt, deferred income taxes and
minority interest, less cash.
     d. If Terra’s annualized average ROCE for the Period is 4% or less, no
Performance Shares will be earned.
     e. If Terra’s annualized average ROCE for the Period is between 4% and 9%,
1% of the targeted Performance Shares will be earned for each 0.05% annualized
average ROCE exceeds 4%.
     f. If Terra’s annualized average ROCE for the Period is between 9% and
11.5%, 1% of the targeted Performance Shares will be earned for each 0.025%
annualized average ROCE exceeds 9%.

 



--------------------------------------------------------------------------------



 



     g. The maximum number of Performance Shares earned is 200% of the targeted
amount.
     2. Issuance of Performance Shares will be made as soon as practical in
[YEAR] after the Compensation Committee of Terra’s Board of Directors approves
the portion, if any, of targeted Performance Shares granted herein that is
earned based on Terra’s performance during the Period.
     3. If a “change of control” occurs prior to December 31, 2008, the
Performance Shares will be earned at the greater of (a) calculated award
described in paragraph 1. a. through g. using the actual quarters completed in
the Period and (b) the targeted Performance Shares. Any noncash, deferred or
contingent consideration provided for in the sale agreement shall be valued at
its fair market value on a present value basis. The determination of value for
these purposes shall be conclusively made by the Company with the assistance of
the Company’s independent accountants. Any of the following events will
constitute a change of control: (i) any person, or group of persons acting in
concert, acquires beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission promulgated under the Securities Exchange Act
of 1934) of the outstanding securities (the “Voting Shares”) of Terra in an
amount having, or convertible into securities having, 25% or more of the
ordinary voting power for the election of Terra directors; (ii) during a period
of not more than 24 months, a majority of the Board of Directors of Terra ceases
to consist of the existing membership or successors nominated by the existing
membership or their similar successors; (iii) all or substantially all of the
individuals and entities who were the beneficial owners of Terra’s outstanding
securities entitled to vote do not own more than 60% of such securities in
substantially the same proportions following a shareholder approved
reorganization, merger, or consolidation; or (iv) shareholder approval of either
(A) a complete liquidation or dissolution of Terra or (B) a sale or other
disposition of all or substantially all of the assets of Terra, or a transaction
having a similar effect.
     4. If your employment with Terra terminates for any reason during the term
of this agreement, all unearned Performance Shares shall automatically be
forfeited by you, except as follows:
     a. If your employment terminates by reason of death, the Performance Shares
shall be awarded with the award calculated as described in paragraph 1. a.
through g. using the actual quarters completed prior to the date of death. You
may designate one or more beneficiaries by a writing filed with Terra’s
Corporate Secretary. Beneficiaries may be named contingently or successively and
may share in different proportions if so designated.
     b. If your employment terminates by reason of Total Disability, the
Performance Shares shall continue to be eligible for issuance pursuant to
paragraphs 1. a. through g. of this letter.
     c. In cases of special circumstances the Compensation Committee may, in its
sole discretion when it finds that a waiver would be in the best interests of
Terra, extend the period for earning all or a portion of your Performance
Shares.
     5. This award shall not be effective unless you sign a copy of this letter
and deliver it to the Corporate Secretary of the Corporation, Terra Centre, 600
Fourth Street, Sioux City, Iowa 51101, before 4:30 p.m. central time on [DATE].
If the Corporate Secretary does not have your properly

2



--------------------------------------------------------------------------------



 



executed copy of this letter before such time, then, anything in this letter to
the contrary notwithstanding, this award shall terminate and be of no effect.
     6. You hereby agree to pay to Terra, or otherwise make arrangements
satisfactory to regarding payment of, any federal, state or local taxes required
or authorized by law to be withheld with respect to the award of the Performance
Shares (the “Withholding Taxes”). Terra shall have, to the extent permitted by
law, the right to deduct from any payment of any kind otherwise due to the
Employee, any Withholding Taxes and to condition the delivery of the Performance
Shares after the award of Performance Shares on the payment to Terra of the
Withholding Taxes. In lieu of the payment of such amounts in cash, you may pay
all or a portion of the Withholding Taxes by reconveying to Terra a portion of
the Common Shares otherwise to be delivered upon earning the Performance Shares.
     7. Terra may, in its sole discretion, at any time or from time to time, in
lieu of the delivery of all or any portion of your Performance Shares, pay to
you cash equal to the Fair Market Value (as defined in the Stock Incentive Plan
of 2002) of such shares on the day the Performance Shares are earned.
     8. Nothing in this Agreement shall confer upon the Employee any right to
continue in the employ of the Corporation or a Subsidiary, or affect the right
of the Corporation or of any Subsidiary to terminate the employment of the
Employee, with or without cause.
     9. Your rights with respect to this Performance Share Grant may not be
assigned or transferred in any manner and shall not be subject to any lien,
claim, encumbrance, obligation or liability of any kind. This Performance Share
Grant shall be construed in accordance with and governed by the laws of the
State of Iowa without regard to any State’s conflict of laws principles.
     These Performance Shares are awarded pursuant to the Plan and are subject
to its terms. Capitalized terms used in this letter have the same meanings as
defined in the Plan. A copy of the Plan is being furnished to you with this
letter and also is available on request from the Corporate Secretary of the
Corporation.

             
 
      Very truly yours,    
 
           
 
      TERRA INDUSTRIES INC.      
 
  By:        
 
     
 
President and Chief Executive Officer    
 
           
 
  By:        
 
      Vice President, General Counsel    
 
      and Corporate Secretary    

3



--------------------------------------------------------------------------------



 



I hereby agree to the terms and conditions set forth above and acknowledge
receipt of the Stock Incentive Plan of 2002 and the Prospectus covering shares
issued under that Plan.
Signature of Employee
 

     
 
   

4